Citation Nr: 1620948	
Decision Date: 05/24/16    Archive Date: 06/02/16

DOCKET NO.  11-14 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Whether new and material evidence was received with respect to the claim of service connection for hearing loss.

2. Whether new and material evidence was received with respect to the claim of service connection for hypertension.

3. Whether new and material evidence was received with respect to the claim of service connection for toenail fungus.

4. Entitlement to service connection for hypertension.

5. Entitlement to service connection for toenail fungus.

6. Entitlement to service connection for hearing loss.

6. Whether an August 2009 Regional Office denial of service connection for toenail fungus should be revised or reversed on the basis of clear and unmistakable error (CUE).

REPRESENTATION

Appellant represented by:	Robert C. Brown, Jr., Attorney at law


WITNESS AT HEARING ON APPEAL

Appellant, spouse


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 2003 to April 2004.  He served in the National Guard from June 2000 to June 2008.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in September 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The Veteran and his wife testified in a video-conference hearing before the undersigned in March 2013.  A transcript of that hearing was reviewed prior to the decision.  The Board previously considered these issues and remanded in April 2014.


FINDINGS OF FACT

1. The claims of service connection for hearing loss, hypertension, and toenail fungus were denied in an August 2009 decision by the RO; no new and material evidence was received within one year of that decision.

2.  Since the last denial of service connection for hearing loss, hypertension, and toenail fungus, VA received new service department records.

3.  The evidence does not show hearing loss disability for VA purposes.

4. The evidence shows that left great toenail fungus began in and continued since service.

5. The weight of the evidence is against finding hypertension is related to, began in or within a year of active duty, or is related to service-connected anxiety disorder.

6. The August 2009 denial of toenail fungus was based on a weighing of evidence; the RO did not commit clear and unmistakable error.


CONCLUSIONS OF LAW

1. The August 2009 RO denial of service connection for hearing loss became final, but the criteria for reopening the claim have been met.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2015).

2. The August 2009 RO denial of service connection for hypertension became final, but the criteria for reopening the claim have been met.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2015).

3. The August 2009 RO denial of service connection for toenail fungus became final, but the criteria for reopening the claim have been met.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2015).

4.  The criteria for service connection for hearing loss have not been met. 38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2015).

5. The criteria for service connection for left great toenail fungus have been met. 38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2015).

6. The criteria for service connection for hypertension have not been met. 38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2015).

7. The prior RO decision that denied service connection for toenail fungus in August 2009 was not clearly and unmistakably erroneous.  38 U.S.C.A. §§ 7104, 7105; 5110(a) (West 2008, 2014); 38 C.F.R. §§ 20.204; 3.400; 3.105, 20.1403, 20.1405 (2008, 2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Duties
	
The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

In June 2011, prior to adjudication of his claims, the RO sent the Veteran a letter providing notice that satisfied the requirements of the VCAA. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The letter explained the basis for previous denials and necessary new and material evidence requirements for reopening the claims.  See Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).  No additional notice is required.    

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All identified, available medical records have been obtained and considered, including private records.  VA provided examinations and medical opinions for the hearing loss and hypertension claims in August 2009, September 2011, and August 2014.  There is no indication or assertion that the examinations and opinions are inadequate.  Rather, the examiners recorded the Veteran's symptoms and diagnoses, considered the pertinent evidence, and provided rationale for opinions.  The record also includes a private evaluation and opinion. 

Following the remand directives, the AOJ associated service records with the file and scheduled the Veteran for a hypertension examination and opinion.  In so doing, the AOJ substantially complied with the remand directives, and a further remand is not required.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).  The Board has carefully reviewed the record and determines there is no additional development needed for the claims decided herein.

As VA has satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

II. New and Material Evidence
 
Where a claim has been finally adjudicated, new and material evidence is required in order to reopen the previously denied claim.  See 38 U.S.C.A. §5108; 38 C.F.R. §3.156(a); see also Wakeford v. Brown, 8 Vet. App. 239-40 (1995).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Where new and material evidence is received within one year after the initial denial, the denial is not final, and the claim remains pending.  38 C.F.R. § 3.156(b).  If VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file at the prior decision date, VA will reconsider the claim notwithstanding the new and material evidence requirements.  38 C.F.R. § 3.156(c).  

The RO issued a rating decision in August 2009 denying the Veteran's claims of service connection for hearing loss, hypertension, and toenail fungus.  The Veteran was informed of his right to appeal but did not appeal or submit new evidence within one year of the rating decision.  Therefore, the August 2009 rating decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.202.

At the time of the August 2009 rating decision, VA did not have the Veteran's complete service treatment records.  On remand, the Board directed the RO to make additional requests for the records.  In April 2015, VA received photocopies of the Veteran's service treatment records that were not available at the time of the August 2009 denials.  Receipt of new and outstanding service department records reopens a claim regardless of their probative value.  38 C.F.R. § 3.156(c).  With receipt of new service department records, the Veteran's claims of service connection for hypertension, hearing loss, and toenail fungus are reopened.  See Id.

III. Service connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).

Alternatively, service connection may be granted on a secondary basis for a disability that is proximately due to or the result of (caused) or permanently worsened beyond its natural progression (aggravated) by a service-connected disease or injury.  Allen v. Brown, 7 Vet. App. 439, 448-49 (1995) (en banc); 38 C.F.R. § 3.310.

Active service is defined as active duty, as well as, any period of active duty for training (ACDUTRA) during which disability or death is incurred or aggravated by disease or injury in the line of duty, and any period of inactive duty training (IDT), during which disability or death is incurred or aggravated by injury in the line of duty.  Acute myocardial infarction, cardiac arrest, or cerebrovascular accident that occurred during a period of IDT is also subject to service connection.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131; 38 C.F.R. §§ 3.6, 3.303, 3.304; Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

Certain chronic diseases, including hypertension, will be considered incurred in service if manifest to a degree of ten percent within one year of service.  38 C.F.R. § 3.307.  Service connection for the chronic diseases enumerated in 38 U.S.C.A. § 1101 may also be shown by lay evidence alone if the evidence shows a continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran, his wife, and his friend are competent to report symptoms and experiences observable by their senses but not to diagnose or determine the cause of complex disabilities of the cardiovascular and neurologic systems as this requires specialized medical knowledge and training.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).  The Board finds their statements generally credible as they have been consistent and detailed.

Hearing loss

Following a review of the evidence, the Board determines that the criteria for service connection for hearing loss have not been met. See 38 C.F.R. § 3.303.

For VA benefits, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when Maryland CNC speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385. 

The evidence does not show current hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385.  The September 2011 VA examiner found no hearing loss disability.  She recorded the right ear hearing thresholds of: 15 decibels at 500 Hertz, 15 at 1000 Hertz, 15 at 2000 Hertz, 25 at 3000 Hertz, and 35 at 4000 Hertz and left ear thresholds of: 10 decibels at 500 Hertz, 15 at 1000 Hertz, 15 at 2000 Hertz, 30 at 3000 Hertz, and 30 at 4000 Hertz.  The bone conduction study also did not show hearing loss disability.  Maryland CNC speech recognition scores were 100 percent in both ears.  An April 2015 treatment record shows right ear thresholds of five decibels at 500 Hertz, 10 at 1000, zero at 2000, 20 at 3000, and 25 at 4000 and left ear thresholds of five decibels at 500 Hertz, five at 1000, 10 at 2000, 25 at 3000, and 20 at 4000.  Word recognition was 100 percent.  The Veteran did not have a hearing threshold greater than 40 decibels, three or more thresholds (per ear) at 26 decibels or greater, or 94 percent or less speech recognition.   

In a March 2011 evaluation, a private provider diagnosed hearing loss and noted high frequency changes in service.  The provider did not document any audiometric tests results and frequencies above 4000 Hertz are not considered for VA purposes of determining disability.  See 38 C.F.R. § 3.385.  Moreover, there is no indication that the private provider conducted audiometric testing.  Therefore, the private opinion has little probative value on the question of current disability.  While the Veteran reported hearing problems that began in and continued since service, his audiometric findings do not qualify as a disability.  The audiometric findings are the best evidence for determining hearing loss disability.  The Veteran was afforded the benefit of the doubt, but service connection cannot be established without a current disability.  See Brammer  v. Derwinski, 3 Vet. App. 223, 225   (1992); 38 C.F.R. § 3.303.  The claim for hearing loss must be denied.  See id.

Toenail fungus

Based on the evidence, the Board concludes that the criteria for service connection for left great toenail fungus have been met.  See 38 C.F.R. § 3.303.

First, the evidence shows current left great toenail fungus.  The March 2011 private provider diagnosed a fungal infection of the left big toenail.  VA treatment records dated in August 2013 note that the left great toenail was greatly thickened.  Next, the evidence shows that the Veteran's left toenail fungus began in service.  In statements to VA, the Veteran reported the onset of the thick, brown toenail in service and continuing since.  In a January 2013 letter, the Veteran's friend, REW, wrote that he observed one of the Veteran's toenails was darkened and thicker than normal while they were in service together.  The private provider also opined that while deployed, the Veteran wore boots in a hot environment leading to the development of the fungal infection.  Based on the lay statements of onset and the private evaluation, the Board finds that the left toenail fungus began in and continued since service and service connection is warranted.  See 38 C.F.R. § 3.303.  

Hypertension

The Board has reviewed the record and finds that the criteria for service connection for hypertension have not been met.  See 38 C.F.R. § 3.303.

The evidence shows hypertension currently.  The August 2014 VA examiner diagnosed hypertension and VA records show treatment for hypertension.  The private provider in March 2011 also diagnosed hypertension.

Service treatment records are silent for diagnosis of hypertension in service.  The August 2014 VA examiner noted that service treatment records also did not indicate elevated blood pressure.  A note from Dr. JC recognizes the hypertension diagnosis in May 2006, three years after active duty.  Similarly, during the August 2014 VA examination and Board hearing, the Veteran reported being diagnosed and placed on medication in 2006.  With diagnosis more than a year after active duty, the 3.307 presumption for chronic diseases does not apply.  See 38 C.F.R. § 3.307.  Yet, the Veteran was in the National Guard in 2006.  For service connection based on a period of National Guard service, the Veteran's hypertension would have to have been incurred in or aggravated during a period of ACDUTRA.  The Veteran has not reported such and the record does not show diagnosis during a period of ACDUTRA.  See Service records. 

Instead of contending in-service incurrence, the Veteran asserts that hypertension is a symptom of stress and his service-connected anxiety disorder.  On this point, the evidence is conflicting.  The March 2011 private provider opined that with the stress of being in a war zone, the Veteran developed hypertension.  He explained that the Veteran's traumatic brain injury causes a lack of homeostasis in the body allowing more stress hormones to surge through the body causing hypertension.  He wrote that the Veteran developed hypertension in service.  The August 2014 examiner concluded that hypertension was less likely than not related to service, including stress, and less likely than not the result of or aggravated beyond the natural progression by the service-connected anxiety disorder.  She explained that although stress can cause transient elevations in blood pressure as a normal physiologic response, it is not a recognized cause for primary hypertension.  Medical literature published in peer-reviewed journals has not established a causal relationship between anxiety disorder and hypertension.  See VA examination.  She noted that the Veteran did not endorse stress, anxiety, or posttraumatic stress disorder on his assessment after returning from deployment.  Finally, the examiner identified several other possible factors leading to hypertension.  

Both medical opinions are competent and credible; however, the Board finds the VA opinion more probative for two reasons.  First, the private provider's opinion relies on the premise that the Veteran developed hypertension in service.  However, service treatment records and the Veteran's statements show that he developed hypertension after service.  Second, the private provider did not cite any evidence or medical research to support his contention but the VA examiner did reference medical research on the subject.  As the VA opinion is more probative, the weight of the evidence is against finding that hypertension is related to service or caused or aggravated by service-connected anxiety.  Service connection is not warranted.  See 38 C.F.R. § 3.303.  
    
IV. CUE 

The Veteran has raised a CUE motion asserting that the August 2009 RO denial of service connection for toenail fungus should be reversed.  

A decision of an agency of original jurisdiction shall be final and binding on all field offices of VA as to conclusions based on the evidence on file at the time.  38 C.F.R. §§ 3.104, 20.1103.  An appeal must be filed by a claimant or claimant's representative within one year of the date of mailing of the rating decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  

A previous determination that is final and binding will be accepted as correct in the absence of clear and unmistakable error (CUE). Where evidence establishes such error, the prior decision will be reversed or amended.  38 C.F.R. § 3.105(a). 

A determination of CUE is a three-pronged test: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Russell v. Principi, 3 Vet. App. 310 (1992).  CUE is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

Determinations of a motion of CUE must apply only the evidence that was on file at the time of the challenged decision and the laws in existence at the time of the challenged decision.  See Fournier v. Shinseki, 23 Vet. App. 480 (2010); 38 C.F.R. §§ 20.1403(b), 20.1405(b).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107.

After review of the record, the Board finds that the criteria to grant the CUE motion have not been met.  See 38 C.F.R. § 3.105(a).

In May 2011 correspondence, the Veteran's representative argued that the RO committed clear and unmistakable error by violating the "Reasons and Bases Doctrine" when the decision failed to discuss the lay evidence of continuous toenail fungus since service.  Generally, the failure to provide reasons and bases does not rise to the level of an outcome-determinative-error needed for a successful CUE challenge.  See Fugo, 6 Vet. App. at 44 (noting that "[i]t is difficult to see how either failure in 'duty to assist' or failure to give reasons or bases could ever be CUE").  Moreover, simply because the August 2009 decision did not discuss the lay evidence does not mean that the RO did not consider the evidence.  In the same August 2009 decision, the RO discussed lay statements and granted tinnitus based, in part on those statements.  The Court of Appeals for the Federal Circuit held that VA has an obligation to review evidence but is not required to discuss every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380 (Fed. Cir. 2000).  Therefore, the RO did not err by failing to include a discussion of the lay statements in the decision.  

In the August 2009 decision, the RO noted that service records were negative for toenail fungus and private records showed toenail fungus in 2006, after active duty.  It appears that the RO found that the medical documents outweighed the Veteran's report of onset.  Indeed, the Board's current grant of service connection is based on additional lay statements and medical opinion not available to the RO in August 2009.  The Board finds that the August 2009 decision was based on a weighing of the evidence in which reasonable minds could differ.  The inclusion of a discussion of the lay statements would not have manifestly changed the outcome.  Therefore, clear and unmistakable error is not shown.  See Russell, 3 Vet. App. at 310.  

The Board notes that with the motion for CUE, the Veteran seeks an earlier effective date for the grant of service connection for toenail fungus.  As discussed above, VA obtained new service records after the August 2009 denial.  Section 3.156(c)(4) discusses retroactive evaluation if a disability is subsequently service connected on the basis of new service records, where such records clearly support the award.  38 C.F.R. § 3.303.  Here, although service records were added, the service records did not evidence toenail fungus or clearly support the grant of service connection.  Instead, the Veteran's and his friend's lay statements evidenced in-service incurrence.  As such, a retroactive grant under 38 C.F.R. § 3.156(c)(4) is not appropriate.    


ORDER

New service records having been received, the petition to reopen the claim for service connection for hearing loss is granted.

New service records having been received, the petition to reopen the claim for service connection for hypertension is granted.

New service records having been received, the petition to reopen the claim for service connection for toenail fungus is granted.

Service connection for hearing loss is denied.

Service connection for left great toenail fungus is granted.

Service connection for hypertension is denied.

The motion to revise or reverse the August 2009 denial of service connection for toenail fungus on the basis of clear and unmistakable error is denied.




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


